851 So.2d 252 (2003)
Linnies G. SPIKES, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D03-10.
District Court of Appeal of Florida, Third District.
July 30, 2003.
Bennett H. Brummer, Public Defender, and Robert Godfrey, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and Roberta G. Mandel, Assistant Attorney General, for appellee.
Before COPE and GERSTEN, JJ., and NESBITT, Senior Judge.
*253 PER CURIAM.
Linnies G. Spikes appeals an order denying his motion for postconviction relief. We affirm.
Defendant-appellant Spikes was convicted of burglary of an unoccupied conveyance and sentenced as a violent career criminal. See § 775.084(1)(c), Fla. Stat. (Supp.1996).[*] In his motion, the defendant contends that he does not qualify as a violent career criminal because his offense at conviction was burglary of an unoccupied conveyance. He argues that the offense should not be treated as a forcible felony for these purposes.
We have previously rejected this argument. See Woody v. State, 847 So.2d 566 (Fla. 3d DCA 2003); Perez v. State, 840 So.2d 1125 (Fla. 3d DCA 2003); Rodriguez v. State, 826 So.2d 464 (Fla. 3d DCA 2002), rehearing denied with opinion, 837 So.2d 1177 (Fla. 3d DCA), review denied, No. SC03-444, 848 So,2d 1155 (Fla. 2003); Diaz v. State, 837 So.2d 436 (Fla. 3d DCA 2002); Delsol v. State, 837 So.2d 428 (Fla. 3d DCA 2002).
Affirmed.
NOTES
[*]  The crime date was November 23, 1997.